UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53



            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted July 5, 2005*
                                  Decided July 15, 2005

                                          Before

                            Hon. DANIEL A. MANION, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge

                            Hon. TERENCE T. EVANS, Circuit Judge


No. 05-1420

ROBIN STRICKLAND,                                  Appeal from the United States District
             Plaintiff-Appellant,                  Court for the Western District
                                                   of Wisconsin
       v.
                                                   No. 02-C-554-S
JO ANNE B. BARNHART,
Commissioner of Social Security,                   John C. Shabaz, Judge.
                Defendant-Appellee.



                                        ORDER
       On August 14, 2004, we issued an order finding that an Administrative Law
Judge (ALJ) had not provided adequate reasons for rejecting Robin Strickland’s social
security benefits claim. See Strickland v. Barnhart, 107 Fed. Appx. 685 (7th Cir. 2004).
We vacated the district court’s affirmance of the ALJ’s denial of benefits and remanded
the case to the Social Security Administration for reconsideration. Id. After we issued
our decision, Strickland filed a motion before the district court requesting attorneys’


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Accordingly, this appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2).
No. 05-1420                                                                            Page 2

fees and costs under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in
the amount of $32,316.04. The district court found that the EAJA entitled Strickland
to compensation, but it awarded Strickland only half the amount she requested.
Strickland appeals that result. Because the district court did not provide an adequate
explanation for such a drastic decrease in Strickland’s fee request, we vacate the
court’s decision and remand for further proceedings.
        The EAJA enables a party that prevails against the United States in a civil
action to collect attorneys’ fees and litigation costs. See 28 U.S.C. § 2412(d). To claim
this benefit, a court must find that: (1) the party seeking fees was a prevailing party
in a civil action; (2) the party timely filed an application for fees; (3) the position of the
United States was not substantially justified; and (4) the fees requested are
reasonable. See 28 U.S.C. § 2412(d)(1)(B). The Commissioner of Social Security
(Commissioner) did not cross-appeal the district court’s finding that the position of the
United States was not substantially justified (which means in this setting “justified to
a degree that could satisfy a reasonable person,” Pierce v. Underwood, 487 U.S. 552,
565 (1988)). The only issue on appeal is therefore the court’s reduction of the fee
request.
         The amount of fee awards is left to the discretion of the district court because
of its “superior understanding of the litigation and the desirability of avoiding frequent
appellate review of what essentially are factual matters.” Hensley v. Eckerhart, 461
U.S. 424, 437 (1983). Yet a “district court may not arbitrarily reduce the number of
hours requested; if it reduces hours it should provide a ‘concise but clear explanation.’”
Smith v. Great American Restaurants, Inc., 969 F.2d 430, 439 (7th Cir.1992) (quoting
Tomazzoli v. Sheedy, 804 F.2d 93, 97 (7th Cir.1986).” The judge must do more than
“eyeball the request and if it seems excessive cut it down by an arbitrary percentage.”
Heiar v. Crawford County, 746 F.2d 1190, 1204 (7th Cir. 1984). Despite the deference
we give to a district court’s calculation, in other words, the court must still provide
sufficient reasoning to enable a meaningful exercise of appellate review.
       Here, we must remand for a new award because the district court reduced by
half Strickland’s requested fees and costs without providing an adequate explanation.
In deciding to cut the district court fees by half, the court simply stated: “A review of
the itemizations show duplication of efforts by two attorneys and a law clerk.”
Strickland’s attorneys provided the court with seven detailed pages, itemizing the time
spent by her legal team in six-minute increments. The court did not explain which
increments were duplications. Indeed, as Strickland points out, even if there were
complete overlap between the work of each lawyer and the law clerk, and all
duplications were eliminated, a fifty percent cut would still be unjustified. Of the 59.3
hours requested for work conducted before the district court, the paralegal accounted
for 4.15 hours, the first lawyer 37 hours, and the second lawyer 18.5 hours. Thus, if we
were to assume that the work of the paralegal and the second lawyer were entirely
redundant (an assumption for which we can see no basis from this vantage point), the
No. 05-1420                                                                        Page 3

court should only have reduced the fee to 37 hours (a 38 percent reduction).
       Similarly, the court cut the appellate fees by one-half, stating only, “[a]
reduction by half would be reasonable considering the appellate brief expands on the
district court arguments.” To exercise meaningful appellate review, we need more than
this. How much of an “expansion” of the arguments took place? Given the fact that
parties are not even permitted to raise arguments on appeal that were not preserved
at the district court level, it seems that the district court’s statement would apply to
virtually every appeal. Without knowing how much of the work done for district court
purposes carried over virtually unchanged to the appellate level, we have no idea what
percentage reduction would have been within the bounds of reason. As we have noted
in the past, a “court’s expression of general concerns accompanied by seemingly
arbitrary cuts in billable hours is neither fair to litigants nor an appropriate basis for
meaningful appellate review.” Hutchison v. Amateur Electronic Supply, Inc., 42 F.3d
1037, 1048 (7th Cir. 1994).
      For the reasons stated above, the judgment of the district court is VACATED and
the matter is REMANDED for further proceedings consistent with this order.